Opinion by
Sullivan, J.
The sample consists of a colored cardboard box containing small blocks of wood with rubber tops with the letters of the alphabet and numerals thereon, together with a small metal box containing an ink pad. The court tested the exhibit and endeavored to print therewith and was convinced that its chief use must be to amuse children, the sample being a potent witness for the defendant. United States v. Marshall Field (19 C. C. P. A. 331, T. D. 45483), United States v. Halle (20 id. 219, T. D. 45995), and Sibley v. United States (T. D. 47072) cited. The protest was therefore overruled.